Citation Nr: 0635550	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-30 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The appellant enlisted in the Army National Guard in 
approximately 1985.  He was called to duty from October 15, 
2001, to September 15, 2002, and then from September 29, 
2002, to October 30, 2003.  It is not clear from the National 
Guard records in the claims file whether he was on active 
duty for training (ADT) or inactive duty training (IADT), but 
it appears that he was extended from the termination date of 
his initial orders due to medical reasons.  He has had 
subsequent service in the Army National Guard.  The Board 
will assume, for the purpose of the present decision, that 
the above periods constituted active military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 RO rating decision which denied 
service connection for a back disorder.  In August 2005 the 
veteran testified at a videoconference hearing at the RO, 
before the undersigned Veterans Law Judge.  In December 2005, 
the Board remanded this matter for further evidentiary 
development.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran's back 
disorder was permanently aggravated beyond its natural 
progression during a period of active military service.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1111, 1131, 5100- 5103A, 
5106, 5107 (West 2002 & Supp.2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a December 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the Appeals Management Center (AMC) sent to the 
veteran, in April 2006, a similar letter advising him of VA's 
duty to assist under the VCAA.  Finally, in a letter dated in 
January 2006, the AMC advised the veteran of additional 
documentation that would potentially substantiate his claim, 
as well as the need for him to submit any evidence in his 
possession that pertains to his claim.  We therefore believe 
that appropriate notice has been given in this case.  It is 
not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  First, the Board 
notes that in the April 2006 letter, the veteran was advised 
as to how a disability rating and effective date would be 
determined once service connection is granted.  In addition, 
since the claim for service connection is being denied, any 
such issues are moot.

II.  Factual Background

The veteran contends that he initially injured his back while 
fighting forest fires with the National Guard in 1999.  He 
asserts that at that time he sustained a low back disorder, 
and that his low back disorder was aggravated during his 
second period of active militaryservice, from September 29, 
2002, to October 30, 2003.  Service personnel records show 
that the veteran was originally ordered to be released from 
his second period of active militaryservice in July 2003, but 
an Active Duty Medical Extension was granted for him to 
continue with medical treatment for his back.  

The service medical records (SMRs) show that in June 1999 the 
veteran underwent a National Guard physical examination which 
showed a normal clinical evaluation of his spine.  On a 
Report of Medical History, prepared in June 1999 in 
conjunction with his physical examination, the veteran 
responded "No" as to having or having had recurrent back 
pain.

Further SMRs show the veteran was initially treated for back 
problems starting in September 1999, of which he complained 
after he finished fighting forest fires with the National 
Guard for seven days.  On September 3, 1999, he reported he 
had been fighting fires until the day before.  He had been 
supine for one day, which along with Motrin helped, and he 
reported his lumbar pain which was slowly decreasing in 
severity.  The assessment was back strain, "rule out" 
lumbar disc herniation.  An MRI showed tiny dorsal central 
disc protrusion at L5-S1, with no significant resulting 
stenosis, and minimal disc bulges from L3-4 through L5-S1, 
inclusive.  There was no evidence of any significant 
resulting central spinal stenosis or foraminal stenosis at 
any of the visualized lumbar levels.  .  After a week of rest 
and medications, he reported his back pain was much improved.  
He was found to have slight right sciatica, and was referred 
for physical therapy and a back brace, and was to continue 
his medications.  An X-ray of the lumbosacral spine dated 
during that month showed minimal degenerative changes of the 
lower thoracic and lumbar spine.  In November 1999 he 
reported he felt better, but still had some problems.  The 
assessment was acute strain, back, and probable disc disease.  
In December 1999 the veteran complained of back pain and 
indicated he was still unable to work.  Examination showed 
decreased movement of the back, and paraspinous tenderness.  

In a letter from a private physician, Dr. Ovadia, dated in 
September 2001, and submitted to the Worker's Compensation 
Appeals Board in Bakersfield, California, it was noted that 
the veteran had worked for Aera Energy for the past 17 years.  
He had denied any prior problems with his lower back until 
sometime in early 1999, when he claimed he first noticed the 
gradual onset of lower back pain.  He reportedly did not 
think much of this, indicating he often felt his back was 
tired after a long workday.  He claimed he initially sought 
chiropractic treatment for three to four months, and that 
this, along with medication, provided temporary relief.  He 
further reported that in August 1999 he was called to duty 
with the National Guard to assist firefighters, and worked 
for two weeks as a medic and was required to drive a truck.  
During that time he reportedly developed increasing amounts 
of lower back pain.  An MRI showed central disc protrusion at 
L5-S1.  In September 1999 he was taken off work for 
approximately six or seven months.  He was then referred to 
Dr. Nelson for treatment and was diagnosed with discogenic 
low back pain with left sciatica.  Dr. Nelson attributed this 
diagnosis to continuous trauma during the veteran's long-time 
employment with Aera Energy, but it did not appear that Dr. 
Nelson obtained historical information regarding the 
veteran's National Guard service.

The veteran was referred to Dr. Miller for an evaluation, and 
Dr. Miller apparently found the veteran's lumbar spine 
problem to be non-industrial.  It was noted that the veteran 
had been back to work at Aera Energy and performed his 
regular job duties since February or March 2001.  In 
September 2001 he had complained of nearly constant lower 
back pain, with occasional pain in the back of his thigh and 
on the bottom of his left foot.  The impression was lumbar 
discogenic pain syndrome with no evidence of radiculopathy.  
Dr. Ovadia noted that findings made by a Workers' 
Compensation Judge were that the veteran did sustain an 
industrial injury during the course and scope of employment 
with Aera, and although Dr. Ovadia did not have the 
opportunity to review the veteran's job analysis, after 
reviewing the medical file and listening to the veteran, Dr. 
Ovadia concurred with that opinion.  Dr. Ovadia further 
opined that there probably was further aggravation of the 
veteran's lumbar spine condition as a result of his two-week 
stint in the National Guard in August 1999.  Dr. Ovadia found 
that the veteran had reached maximal medical improvement, and 
was considered to be permanent and stationary at that time.  
Objectively, it was noted that the veteran had slight range 
of motion loss in the lumbar spine, central disc protrusion, 
L5-S1, and early degenerative disc disease.  Dr. Ovadia 
opined that most of the veteran's lumbar spine residuals were 
a result of cumulative industrial trauma, but that there was 
a basis for apportioning 25 percent of his current residuals 
to the period of cumulative trauma that occurred while he was 
in the National Guard in August 1999.

In an October 2001 pre-deployment health assessment, it was 
noted that the veteran was in good health, generally healthy, 
and had no medical problems.  He had undergone a physical 
examination two months earlier, wherein it was noted that he 
had no known medical problems.  

In a February 2002 Report of Medical History, the veteran 
reported that in 1997 he had hurt his back fighting forest 
fires, and that he "seem[ed] to have healed from this".  
The examining physician noted that the veteran's L4-L5 
herniated nucleus pulposus, right greater than left, in 1996 
had resolved.  

The record contains several requests, including in July and 
September 2003, of an extension to the orders bringing the 
veteran to National Guard duty.  It was noted that an Active 
Duty Medical Extension packet had been submitted and was 
being processed, but in the meantime extensions to October 
28, 2003, and January 2004, respectively, were requested.

In a document titled "Individual Solder Deployment Status 
Determination and Report", it was noted that on September 
11, 2003, the veteran had complained of a two-week history of 
low back pain, generally with running, and radiation to both 
buttocks.  He was found to be deployable, and expected to 
return to duty the next day with a 7-day temporary limited-
duty profile.  

An Individual Sick Slip (DD Form 689) showed that on 
September 12, 2003, the veteran sustained an injury in the 
line of duty.  He was to return to duty, but was to do no 
running, jumping, marching, or lifting over 15 pounds until 
September 20th.

In a Statement of Medical Examination and Duty Status (DA 
Form 2173) dated in September 2003, in Section I (to be 
completed by attending physician or hospital patient 
administrator) it was noted that the veteran had sustained an 
"overuse injury resulting in lower back pain".  It was 
noted that he had lumbar strain radicular symptoms.  In 
Section II (to be completed by unit commander or unit 
advisor), it was noted that the veteran reported that during 
PT (physical training) his running distance had increased 
from 1 to 5 miles, and that shortly thereafter he started 
experiencing lower back pain.  In another DA Form 2173 it was 
noted that the veteran reported he experienced lower back 
pain on or about August 29, 2003.  

In a September 12, 2003, treatment record it was noted that 
the veteran complained of lower back pain in the L4-L5 area 
that went down to his mid-thigh.  It hurt for him to walk or 
run.  He denied trauma and reported the symptoms lasted one 
to two weeks.  Examination showed no tenderness to palpation 
along the spine, positive straight leg raising, reflexes were 
intact bilaterally, strength was 5/5 bilaterally, and he had 
full and active range of motion of the spine.  The diagnosis 
was mechanical low back pain.  In a September 26, 2003, 
treatment record it was noted that the veteran complained of 
continued low back pain in the L4-L5, L5-S1 region and 
reported having no radiation pain down to the lower 
extremities, which was an improvement over the prior visit.  
He was referred for one month of physical therapy.  The 
record reflects that starting September 26, 2003, he was 
placed on several physical profiles due to his back pain.  He 
was found to be non-deployable due to lower back pain with 
possible L4-L5 bulging disk.  A September 2003 X-ray of the 
lumbar spine showed minimal vertebral body osteophytes and 
anterior longitudinal ligament calcification.  

An October 6, 2003, treatment record showed that the veteran 
was seen for follow-up for his low back pain.  The assessment 
was low back pain with sciatica, possibly secondary to 
increased PT or overuse.  It was noted that sciatica had 
resolved and he continued to improve with decreased pain, 
weight loss, and exercise.  He was to continue his physical 
therapy and PT profile.  

In a Memorandum dated October 6, 2003, the veteran was 
recommended for active duty medical extension due to his 
lower back pain with radiculopathy.  He was to undergo 
physical therapy and diet and exercise management.  It was 
noted that he should be able to return to duty in three or 
four months, and his prognosis was for a full return to duty.

On October 23, 2003, the veteran complained of a four week 
history of low back pain.  An MRI dated October 28, 2003, 
showed mild lumbar spondylosis.  On October 30, 2003, he was 
seen for follow-up, and the assessment was chronic low back 
pain with no MRI evidence of nerve impingement to explain his 
sciatica symptoms.  He was cleared for light duty and was 
advised to follow up for this condition at his home station 
VA hospital.  

In an October 2003 Memorandum from an Army physician it was 
noted that the veteran was diagnosed with low back pain with 
radiculopathy and that he had been undergoing physical 
therapy three times a week for the ensuing six to twelve 
weeks, and that he should be able to return to full duty in 
three to four months.  It was advised that he be placed on 
ADME (active duty medical extension) for this period of time, 
and it was noted that his prognosis was good for a full 
return to duty. 

In October 2003 the veteran filed a Claim for Incapacitation 
Pay as an unemployed soldier (NGB Form 135-4-R).  He claimed 
that he incurred/aggravated his lower back pain in the line 
of duty.  

On VA examination in December 2003, the veteran reported that 
his chronic low back problems had happened over a period of 
time, that no one incident had caused his low back problem - 
just overuse and an "accumulative compounded injury to the 
low back because of the requirements of him in the 
military".  He took Ibuprofen as needed and did daily 
exercises, which helped a lot.  The diagnoses included 
"chronic low back which is chronic low back strain, no 
evidence of residuals".  A report showed essentially normal 
radiographs of the lumbosacral spine, without evidence of 
acute osseous injury and no fractures visualized.  

A March 2004 private treatment record showed that the veteran 
complained of low back pain for several days.  An undated 
private treatment record (possibly in February 2004?) showed 
that the veteran needed a referral for an MRI for the lower 
back as he had persisting pain.  The diagnoses included 
lumbar strain and possible disc herniation.  

A private treatment record dated in May 2005 showed that the 
veteran reported he was not having any significant back pain.  
The assessment included resolved back pain.  

A September 2005 MRI, submitted by the veteran along with a 
waiver of initial review by the RO, showed broad-based disc 
bulge at the L4-L5 level causing mild to moderate canal 
stenosis, and small annular fissure posteriorly at the L5-S1 
level with no evidence of canal stenosis or foraminal 
narrowing.  

In December 2005, the Board remanded this matter for further 
evidentiary development.  

Received from the veteran in April 2006, along with a waiver 
of initial review by the RO, were several documents, most of 
which had previously been associated with the claims file.  

In April 2006, the veteran submitted two statements in which 
he reported that his back pain/injury was aggravated during 
his tour of active duty with the National Guard and that his 
back problems continued to prohibit his return to the type of 
civilian employment that was once his lifetime career. He 
claimed he had to take on less physically demanding and lower 
paying part time jobs, and that he could no longer work for 
the National Guard as a second source of income due to his 
back problems. 

On VA examination in February 2006, the VA examiner found 
that the veteran had early degenerative disc disease in the 
lumbar spine, as evidenced by the two MRI scans, in September 
1999 and September 2005.  In comparing the two MRI scans, the 
VA examiner found a slightly greater bulge of the L4-L5 disc 
on the scan of September 2005, when compared to the scan of 
September 1999.  The examiner noted that this is "probably a 
minimal difference".  The examiner further indicated that, 
based upon the examination, it is clear that the veteran does 
not have any neurological deficit associated with his 
degenerative disc disease, and there was certainly no 
evidence of lumbar nerve root compromise.  Based upon the two 
MRI scans, the VA examiner opined that there did not appear 
to be a significant progression of the veteran's mild 
degenerative disc disease.  

In July 2006, in response to the latest supplemental 
statement of the case, the veteran submitted a statement in 
which he essentially reiterated the impact that his low back 
problems was having on his life and his employment.  

III.  Analysis

A.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if VA 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2006)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 
116 (2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

B.  Service Connection for Back Disorder 

The veteran contends that he injured his back while fighting 
fires with the National Guard in August 1999.  He claims that 
this back injury was aggravated during his second period of 
National Guard service that commenced September 29, 2002.  

It is clear from the evidence of record, as detailed above, 
that the veteran had a pre-existing low back disorder prior 
to his second period of National Guard service, which 
extended from September 29, 2002, to October 30, 2003.  
Neither the veteran nor his representative has disputed that 
fact.  Therefore, any applicable presumption of soundness at 
entry into active military service is rebutted, under both 
the old and new versions of 38 C.F.R. § 3.304(b).

The record reflects that the veteran experienced some type of 
exacerbation of his low back disorder and received treatment 
for his low back disorder during this period of National 
Guard service.  His period of duty was even extended for 
additional treatment for his low back problems.  These 
findings alone, however, do not show that his low back 
disorder increased in severity, beyond the natural 
progression of the disease, during his second period of 
National Guard service.  38 U.S.C.A. § 1153, 38 C.F.R. § 
3.306. 

Since it is clear that the veteran has a low back disorder, 
and that he received treatment for low back problems during 
his second period of National Guard service, the question to 
be resolved is whether the low back disorder increased in 
severity, beyond the normal progression of the condition, 
during his second period of National Guard service, or 
whether the symptoms he experienced starting in August or 
September 2003 may have been only a temporary flare-up of 
symptoms of his underlying back disorder.  The only medical 
evidence of record to address this question is the February 
2006 VA examination.  The VA examiner compared two MRI scans 
and found a slightly greater bulge of the L4-L5 disc on the 
scan of September 2005, when compared to the scan of 
September 1999, but noted that this is "probably a minimal 
difference".  The examiner further stated the opinion that, 
based upon that examination, it is clear that the veteran did 
not have any neurological deficit associated with his 
degenerative disc disease, and there was certainly no 
evidence of lumbar nerve root compromise.  Based upon the two 
MRI scans, the VA examiner opined that there did not appear 
to be a significant progression of the veteran's mild 
degenerative disc disease.  

The Board is sympathetic to the fact that the veteran's low 
back disorder has continued to cause problems for him, both 
in his life and his employment.  However, there is not 
sufficient competent medical evidence of record which shows 
that his low back disorder was aggravated, beyond the normal 
progression, during his second period of extended National 
Guard service.  In addition, the Board has respectfully 
considered the veteran's own assertions that his low back 
disorder was aggravated during his second period National 
Guard service; however, he is a layperson, and as such he has 
no professional competence to give a medical opinion as to 
the diagnosis or etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

When all of the evidence is assembled, the Board is 
responsible for determining whether the weight of the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49, 55 (1990).  The Board finds that the VA examination is 
the only medical evidence of record addressing the issue of 
whether the veteran's low back disorder was incurred or 
aggravated by his National Guard service.  Since there is no 
other medical evidence addressing this issue, and the veteran 
has not provided medical evidence of incurrence or 
aggravation during service, the Board finds that the fair 
preponderance of the evidence is against his claim.

In reaching a decision, the Board has considered the doctrine 
of giving the benefit of the doubt to the veteran under 38 
U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the evidence is 
not of such approximate balance as to warrant its 
application.


ORDER

Service connection for a back disorder is denied.



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


